This is an original action instituted in this court by Thomas P. Holt, a member of the Ada, Okla., Bar, and the State Bar Commission, seeking the disbarment of W. F. Schulte, a member of the Ada, Okla. Bar. The petition contains twelve counts, charging the respondent, W. F. Schulte, with conduct unbecoming an attorney and of willfully violating the duties of an attorney and counselor in the state of Oklahoma, in that he had practiced fraud upon the district court by presenting a false and erroneous journal entry to the judge for his signature thereon; that as the attorney for the Pontotoc Custom Gin Company, having charge of their books and records, he fraudulently issued certain certificates of stock to himself, using the same as collateral to borrow money; that he failed and refused to account for certain monies collected by him as attorney for certain clients, that because of malice and hatred he instituted *Page 116 
various actions in the district court of Pontotoc county, against certain parties against whom he had personal emmity, for the purpose of annoying them, and various other charges unnecessary to specifically set out here.
The respondent filed his answer, which contained a denial and explanation of the charges and facts surrounding them. Hon. Wyley Jones, a member of the Oklahoma County Bar and referee of this court, was appointed to take the testimony, and after a very full and painstaking hearing, where both the plaintiff and respondent introduced voluminous evidence, said referee has made his findings and report to this court, in which he finds that nine of the twelve charges filed against respondent are sustained by the evidence, and upon which he recommends the disbarment of the respondent. The respondent filed his objections and exceptions to the report of the referee and supports the same with voluminous and exhaustive briefs.
We have carefully examined the record and evidence, together with the authorities cited, and have no difficulty in reaching the conclusion that the referee's findings and recommendations are true, just, and amply supported by the law and the evidence, and the same are hereby approved.
It is, therefore, adjudged that the respondent, W. F. Schulte, be, and, he is hereby, disbarred from the practice of law in this state, and that his license to practice within this state is hereby revoked.
NICHOLSON.C. J., BRANSON, V. C. J., and MASON, LESTER, and HUNT, JJ., concur.